Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 1, 12, 16, 21, 32 and 36, the specification does not provide any description on how a packet comprising two outgoing labels including first next hop and second next hop of a branch node is received and/or generated.
With regards to claims 4, 12, 19, 24 and 35, the specification doesn’t provide any description on how a PCEP message format is configured to specify the at least two outgoing labels and a corresponding action associated with the labels.
With regards to claims 5 and 25, the specification doesn’t provide any description on how a multicast packet is sent based on first outgoing label and second outgoing label.
With regards to claims 8, 20 and 28, the specification doesn’t provide any description on how an object or what object is used to carry the two outgoing labels.
With regards to claims 9 and 30, the specification doesn’t provide any description on how the two outgoing labels are downloaded to the data plane.
With regards to claims 10 and 30, the specification doesn’t provide any description on how a first and second forwarding entry comprising incoming label and outgoing label for multicasting is obtained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jegananthan et al. US 2018/0351862 paras 59, 360 and 361 are relevant. Fig. 1 discloses PE 20B sends/advertises two next hops to PE 20C to reach receiver 16. Kompella US 7,936,780 B1 discloses identifying a two-label stack comprising the first label as an outer label and the second label as an inner label for forwarding network traffic to the egress router. Shen US 8,953,500 discloses establishing a point-to-multipoint (P2MP) label switched path (LSP) using a branch node-initiated signaling model in which branch node to leaf (B2L) sub-LSPs are signaled and utilized to form a P2MP LSP, see fig. 4. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472